Taylor, J.
P. T. McClellan on an affidavit made before the County Judge of Suwannee County, charging him with a violation of Chapter 7284, Laws approved May 1st, 1917, in unlawfully possessing, and unlawfully transporting into a dry county more than one quart of intoxicating liquors in a period of thirty days, was tried before said County Judge and convicted and sentenced to a fine and imprisonment, and afterwards sued out the writ of habeas corpus before the Circuit Court. On the hearing on habeas corpus the Circuit Judge remanded him to custody under the sentence imposed on him by the County Judge, and dismissed the writ of habeas corpus, and he brings this judgment here for review by writ of error.
In the case of Ex Parte James Francis this day decided here we have fully disposed of the questions presented in this cause, by adjudging said Chapter 7284, Laws approved May 1st, 1917, to be unconstitutional in the particulars involving the charge of which the relator was convicted. It follows that the relator was convicted and sentenced for a supposed crime that does not and cannot exist under any valid law of this State; and, therefore, his said conviction and sentence are void, and the judgment of the Circuit Court is hereby reversed, and the relator is discharged from further custody, at the cost of Suwannee County.
Browne, C. J., and Ellis, J., concur.
Whitfield and West, J. J., dissent.